03/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0584


                                      DA 19-0584
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 NICK LENIER WILSON,

              Defendant and Appellant.
                                _________________

       Appellant Nick Lenier Wilson was granted an extension of time to file and serve
Appellant’s opening brief on or before March 3, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than March 31, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    March 11 2021